Title: Draft of a Secret Article Concerning the Treaty of Peace with the Creeks, [20 July–4 August 1790]
From: Hamilton, Alexander
To: 


[New York, July 20–August 4, 1790]
The President of the United States states the following Question for the consideration and advice of the Senate.
If it should be found essential to a Treaty for the firm establishment of peace with the Creek Nation of Indians that an article to the following effect should be inserted therein Will such an article be proper viz
And whereas the Trade of the said Creek Nation is now carried on wholly or principally through the territories of Spain and obstructions thereto may happen by war or prohibitions of the Spanish government.
It is therefore agreed between the said parties that in the event of any such obstructions happening it shall be lawful for such persons as the  shall designate to introduce into and transport through the territories of the UStates to the Country of the said Creek Nation any quantity of goods wares and merchandise not exceeding in value in any one year sixty thousand Dollars and that free from any duties or impositions whatsoever but subject to such regulations for guarding against abuse as the United States shall judge necessary, which privilege shall continue as long as such obstruction shall continue.
